Citation Nr: 1816599	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-12 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a testicular condition.

2.  Entitlement to service connection for a disorder manifested by pain in right ear, to include as secondary to herpes.

3.  Entitlement to service connection for eye infection, to include as secondary to herpes.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for a shoulder disability.

6.  Entitlement to service connection for residuals of head trauma to include memory loss (claimed as severe head pain and headaches).

7.  Entitlement to service connection for a lung condition.

8.  Entitlement to service connection for a low back disability with radiculopathy.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1967 to January 1969 and from March 1969 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Baltimore, Maryland, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issue of reopening a claim for entitlement to service connection for hip joint pain has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for the cervical spine, shoulders, head trauma, a lung condition, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A current diagnosis for a testicular condition is not shown by the competent evidence of record.
2.  A current diagnosis for a disorder manifested by right ear pain is not shown by the competent evidence of record.

3.  The Veteran's eye infection is not etiologically related to service. 

4.  The Veteran is not service-connected for herpes. 


CONCLUSIONS OF LAW
	
1.  A testicular condition was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  A disorder manifested by right ear pain, to include as secondary to herpes, was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  
38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  An eye infection, to include as secondary to herpes, was not incurred in or aggravated by service, and is not secondary to a service-connected disability.  
38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  While there may be outstanding Social Security Administration disability records, given that they appear to be from a disability reward in 2001, there is no indication that they would be relevant to establishing a current disability during the appeal period initiated in February 2009, which is what the Veteran lacks for his claimed testicular condition and right ear pain, as will be explained further below.  

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. 3.303 (2017.  Pain itself is not a disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptom alone without a diagnosed or identifiable underlying malady or disability did not constitute a disability for which service connection may be granted). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Testicular Condition

The Veteran submitted his claim in January 2009 writing that he had testicular disease through sexual relationships.  

In January 2013, the Veteran had an examination for his claimed testicular condition.  The examiner noted that the Veteran's claimed condition began after discharge and there has been no diagnosis, physical findings or treatment.  With regard to testicular pain the examiner noted bilateral scrotal pain occurring 1-2 times per month lasting a few days then subsiding spontaneously.  The examiner noted a diagnosis of pain, psychologic in origin. 

Pain itself is not a disability for VA purposes.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the competent medical evidence of record does not indicate the presence of a diagnosed testicular disability at any time during the appeal period.   Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a testicular condition other than pain is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the medical evidence of record does not show that he has a diagnosed testicular disability, only complaints of pain, which the VA examiner noted were psychological in nature.  The Veteran is competent to report on the presence of pain but he is not competent to attribute that pain to a diagnosis.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (2012).

Right Ear Pain

In February 2009, the Veteran wrote that he contacted herpes from socializing with Vietnamese and Korean women during active duty which caused, in part, severe pain in his right ear.  

The service treatment records are negative as to complaints of right ear pain.  

May 2005 VA Medical Center (VAMC) records show a small erosion in the eardrum.  They also note reports of herpes outbreaks around the ear.  

In January 2013, the Veteran was afforded a VA ear examination.  The examiner noted that Veteran's ear pain was a symptom with no established pathology, and the Veteran currently had no ear pain.  The ear examination was normal.  

Pain itself is not a disability for VA purposes.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the competent medical evidence of record does not indicate the presence of a diagnosed ear disability at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as right ear pain is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service.  However to the extent that the Veteran may have had any herpes outbreaks in the ear area the Board notes that the Veteran is not currently service-connected for herpes, nor is that issue currently on appeal.  Therefore he cannot be afforded service connection for right ear pain due to herpes outbreak in the ear either on a direct or secondary basis.  38 C.F.R. § 3.310(b) (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the medical evidence of record does not show that he has a diagnosed ear disability, only complaints of pain.  The Veteran is not competent to provide a medical opinion linking ear pain to herpes.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2012).

Eye Infection

In the instant case, service treatment records are negative for any eye infections or herpes.  

May 2005 VAMC records noted occasional cold sores around the Veteran's eye.

March 2006 VA medical center records noted a history of herpes simplex virus with the last episode 5 years prior and noted a current provisional diagnosis of herpetic keratitis. 

In February 2009, the Veteran filed a claim for herpes.  He claimed he developed herpes from socializing with women in Korea and Vietnam.  He stated had had an eye infection due to herpes.  In his claim for herpes he listed the onset date as 2001.  

The Veteran was afforded a herpes examination in January 2013.  The examiner noted the Veteran developed genital herpes after discharge from the military.

In February 2013, the Veteran was afforded a VA eye examination.  The examiner noted that Veteran had a history of recurrent herpes simplex virus (HSV) keratitis first diagnosed around 2001 and there was no evidence of this while on active duty therefore it is less likely than not that the Veteran's herpetic condition began in service.  

In the instant case, the February 2013 VA examiner noted the Veteran had recurrent HSV keratitis.  Hickson element (1) is met. 

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of complaints of an eye infection or herpes.  While the Veteran is competent to report events he experienced in service, he has provided no statements that he had his eye condition in service, only that he believes he incurred herpes from being sexually active during service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No medical records link the current recurrent HSV keratitis to any incident in service.  The Board also notes that the Veteran was denied service connection for herpes in a rating decision, as herpes was not shown to be caused or incurred in service.  The Veteran has not appealed that decision.  Therefore, Hickson element (2) is not met; service connection cannot be granted on a direct basis. 

In viewing the Veteran's claim as one of an eye condition secondary to herpes, as the claim service connection for the Veteran's herpes has been denied, it is impossible for the Veteran to establish service connection for an on a secondary basis due to herpes.  Therefore he cannot be afforded service connection for an eye infection due to herpes outbreak in the ear either on a direct or secondary basis.  38 C.F.R. § 3.310(b) (2017); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (b) (2012).


ORDER

Entitlement to service connection for testicular condition is denied. 

Entitlement to service connection for a disorder manifested by severe pain in right ear, to include as secondary to herpes is denied.

Entitlement to service connection for eye infection, to include as secondary to herpes is denied.  


REMAND

First, the Veteran's record contains evidence that the Veteran may be in receipt of Social Security Administration (SSA) Disability Income as of 2001.  Therefore SSA records should be obtained upon remand.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Next, the Veteran claims that his neck, shoulder and head trauma all stem from an incident in service where a sergeant hit him, causing him to fall on concrete.  While the January 2013 VA examiner noted neck discomfort on and off since 1990, VA treatment records from March 1983 note neck pain for the past ten years prior.  With regard to his claimed head trauma, the Veteran was found to have tension headaches upon VA examination, but no diagnosis of traumatic brain injury.  Also the Veteran has made multiple other lay statements regarding his claimed injury in service, which he is competent to report.  The January 2013 examination did not address this contention.  Furthermore, the Veteran has also claimed these pains are all related to his Agent Orange exposure in Vietnam.  Upon remand these contentions should be addressed.  See Layno v. Brown, 6 Vet. App. 465 (1994); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

Next, with regards to the Veteran's claimed lung condition, the January 2013 VA examiner noted that the Veteran was told he had bronchiectasis after a 2010 chest CT scan; however the examiner stated the 2010 CT exam read as normal and there was no respiratory condition listed on his problem list.  The examiner opined that the condition was less likely than not related to service as there was only one notation in service for rhinitis, the Veteran's problem list currently did not contain reference to a respiratory condition, he was not on medication, and the chest was within normal limits in 2010.  However, an April 2011 CT scan noted an impression of mild bronchiectasis.  Also, the Veteran has claimed his lung condition is related to Agent Orange exposure.  Upon remand, the Veteran should be afforded a new VA examination to address his claimed lung condition, including clarifying any diagnoses and etiology.  See Combee, supra.

Finally, the Board also notes that in December 2010, the agency of original jurisdiction denied service connection for a low back disability.  In correspondence in April 2011 within a year of the rating decision, the Veteran submitted a Notice of Disagreement (NOD) regarding the issue, as well as the other issues currently on appeal; however the March 2014 SOC did not address the low back disability.  As such, the RO is now required to send the Veteran an SOC as to the issue in accordance with 38 U.S.C. § 7105 (2012) and 38 C.F.R. §§ 19.29, 19.30 (2017).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Obtain any outstanding Social Security Administration disability records.

3.  Schedule the Veteran for an appropriate VA examination for his neck disability.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's neck disability had its onset during the Veteran's active service, including his exposure to Agent Orange. 

The Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the he or she may find that the Veteran's disability is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's neck disability is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's disability is not a presumptive disease is not an adequate opinion.

The examiner should address the Veteran's contentions that his current disability is due to being hit by a sergeant in service and falling on concrete.

3.  Schedule the Veteran for an appropriate VA examination for his shoulder pain.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's shoulder joint disability (including radiculopathy) had its onset during the Veteran's active service, including his exposure to Agent Orange. 

The Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the he or she may find that the Veteran's shoulder disability is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's shoulder joint disability is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's disability is not a presumptive disease is not an adequate opinion.

The examiner should address the Veteran's contentions that his current disability is due to being hit by a sergeant in service and falling on concrete.

4.  Schedule the Veteran for an appropriate VA examination for his tension headaches.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's tension headaches had their onset during the Veteran's active service, including his exposure to Agent Orange. 

The Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the he or she may find that the Veteran's disability is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's tension headaches are otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's disability is not a presumptive disease is not an adequate opinion.

The examiner should address the Veteran's contentions that his current disability is due to being hit by a sergeant in service and falling on concrete.

5.  Schedule the Veteran for an appropriate VA examination for his claimed lung condition.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted to confirm or rule out any lung condition diagnoses.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung condition had its onset during the Veteran's active service, including his exposure to Agent Orange. 

The Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the he or she may find that the Veteran's lung condition is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's lung disability is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's disability is not a presumptive disease is not an adequate opinion.

6.  Readjudicate the above claims on appeal after appropriate development is undertaken.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

7.  Issue an SOC to the Veteran and his representative on the issues of service connection for low back disability, as required by 38 C.F.R. §§ 19.29 -19.30 (2017) and Manlincon, 12 Vet. App. at 240.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  The issue should only be returned to the Board if the appeal is perfected.  

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


